DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
The application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Group I: Claims 1-8, drawn to a shoe last having a solid portion, a moldable portion, and an interchangeable mold cover 
Group II: Claims 9-15, drawn to a shoe last having a solid portion, a detachable portion comprising a backpressure component and a hollow receptacle to receive a moldable material, and an interchangeable mold cover 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1 – drawn to a moldable material comprising a high melt temperature wax or a low melt temperature thermoplastic, as described in at least paragraph 0013 of the specification and claim 5
Species 2 
Species 3 – drawn to a moldable material comprising metals, metalloids, or alloys responsive to magnetic fields, as described/depicted in at least paragraphs 0015 and 0027 of the specification, claim 8, and Fig. 7
Applicant is required, in reply to this action, to elect a single group and a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected group/species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, none of the claims appear to be generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II and each species lack unity of invention because even though the inventions of these groups require the technical feature of a customizable shoe last having a solid portion, an adjustable portion including a moldable and selectively solidifiable material, and an interchangeable mold cover to enclose the adjustable portion, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Jonas (US Patent No. 3,241,166) and Rubico et al. (herein Rubico)(US Patent No. 3,698,105).
Jonas discloses a customizable shoe last (see at least Fig. 1 and column 1, line 8 – column 2, line 47) comprising: a solid portion (1) and an adjustable portion (3), the adjustable portion to comprise a moldable material that is selectively solidifiable for footwear manufacture (see 
Jonas fails to further disclose wherein the shoe last includes an interchangeable mold cover to enclose the adjustable portion.
However, Rubico teaches a shoe last (24) including a removable sheath (34), wherein the sheath may be a full sheath covering the entire last (see Figs. 1-6; column 2, lines 28-56; and column 4, lines 13-68), to allow structural elements of the shoe to be adhesively assembled in their proper design relationship without direct adhesive attachment to the last (see column 2, lines 28-56).
Therefore, based on Rubico’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Jonas’ shoe last to include a removable sheath/cover enclosing the entire last (and therefore also enclosing the adjustable portion), as doing so would allow structural elements of the shoe to be adhesively assembled in their proper design relationship without direct adhesive attachment to the last.
It is noted that the sheath as taught by Rubico is removable and is therefore capable of being interchanged. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a group and a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected group and elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected group and/or species or grouping of patentably indistinct species.
Should Applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	A telephone call was not made to Applicant’s representative to request an oral election to the above restriction requirement, due to the complexity of both a restriction requirement and a species election being involved. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOCELYN BRAVO/Primary Examiner, Art Unit 3732